DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 objected to because of the following informalities:  “the distal tip” lacks explicit antecedent basis in the claims. It should be amended to read “a distal tip” or an equivalent thereof.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the limitation "the stable EOF." In light of the amendments to claim 1, there is insufficient antecedent basis for this limitation in the claim. The claim will be examined as though it depended upon claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0140180 A1 [Dovichi] in view of Razunguzwa, Trust T., Manoj Warrier, and Aaron T. Timperman. "ESI-MS compatible permanent coating of glass surfaces using poly (ethylene glycol)-terminated alkoxysilanes for capillary zone electrophoretic protein separations." Analytical chemistry 78.13 (2006): 4326-4333 [Razunguzwa].

Regarding Claim 1:
Dovichi teaches an electrospray ionization interface for a mass spectrometer (abstract) comprising: 
a glass emitter for electroosmotic flow (EOF) of a sheath-liquid in negative mode (Fig. 1 (110), para 50 explains that (110) is glass, para 113 specifies that it may be used in negative ion mode); 
a separation capillary disposed inside the emitter (Fig. 1 (102), para 44); and 
an inlet for a sheath liquid (Fig. 1 (120)); 
wherein the glass emitter is a hollow cylinder comprising an orifice at a distal end and the inner diameter of the orifice is smaller than the inner diameter of the hollow cylinder's body (as shown in Fig. 1a).
However, Dovichi fails to teach that the glass emitter's surface comprises a coating of one or more organic chemicals covalently bonded to the surface wherein the organic chemicals comprise one or more functional moieties.
Razunguzwa teaches modifying glass surfaces with covalently bonded Poly(ethylene glycol)-Silane, i.e. an organic molecule, to control electroosmotic flow (abstract). Further, Razunguzwa speaks to the PEG functional moiety (pg 4327, second column, second paragraph). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the coating of Razunguzwa to the interior of the glass emitter of Dovichi. One would have been motivated to do so since this would allow one to control the electroosmotic flow of the sheath liquid of Dovichi.

Regarding Claim 4:
 teaches the interface of claim 1 wherein the separation capillary comprises a separation background electrolyte (Dovichi paras 80-81) wherein one or more analytes in a mixture of the separation background electrolyte are separated in the capillary (Dovichi para 44) Response to Non-Final Office Action of November 10, 2020Page 3 of 11and the analytes exiting the capillary are transported toward the orifice by the EOF of the sheath liquid around the distal tip of the separation capillary (Dovichi abstract, Claim 1).

Allowable Subject Matter
Claims 9, 12-19 are allowed.
Claims 2, 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3, 10, and 11 are withdrawn, but will be rejoined once their respective independent claims are all determined to be allowable.

Response to Arguments
Applicant’s arguments with respect to the obviousness rejections of claim(s) 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
All rejections in the action of 11/10/20 are withdrawn in light of applicant’s amendments.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881